Citation Nr: 9927230
Decision Date: 09/23/99	Archive Date: 11/08/99

DOCKET NO. 94-18 868               DATE  SEP 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for
service-connected psychiatric disability (evaluated as anxiety
reaction and currently diagnosed as major depression and anxiety).

2. Entitlement to a total disability evaluation due to individual
unemployability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service from December 1943 to September
1945.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a December 1987 rating decision from the Los Angeles,
California, Department of Veterans Affairs (VA) Regional Office
(RO), which continued a 30 percent evaluation for service-connected
nervous condition. The veteran has also timely perfected an appeal
from a March 1994 rating decision, which denied eligibility for
individual unemployability.

The Board notes that the veteran's appeal to the December 1987, was
previously remanded by the Board in March 1989 for further
development to include consideration under new regulations and a VA
examination. By rating decision in December 1989, the RO granted an
increased evaluation of 30 percent for service-connected anxiety
state, effective from February 3, 1989.' The RO informed the
veteran that this action constituted a substantial grant of the
benefits sought by the veteran and the appeal would be withdrawn,
if the veteran took no further action. A claim for an increased
evaluation will generally be presumed to be seeking the maximum
benefit allowed by law and regulation, and such a claim remains in
controversy where less than the maximum available benefit is
awarded. Therefore, a subsequent RO decision awarding a higher
evaluation, but less than the maximum available rating, does not
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35, 38
(1993). Thus, the veteran's appeal to the December 1987 rating
decision remains at issue.

The Board notes that the veteran timely filed a notice of
disagreement and substantive appeal on the issue of service
connection for asbestosis as well. By rating decision in January
1999, the RO granted service connection for chronic obstructive
pulmonary disease (COPD) due to asbestos exposure with a 30 percent
evaluation, effective from April 29, 1994.

The effective date was amended to February 3, 1988, by rating
decision in February 1990. 2 -

The January 1999 decision represented a full grant of benefits
sought with respect to the veteran's claim of entitlement to
service connection for asbestosis. As the veteran did not express
disagreement with the "downstream" issue of the percentage
evaluation assigned, such matter is not before the Board. See
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v.
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see also Holland v.
Gober, 10 Vet. App. 433, 435 (1997) (per curiam).

In July 1996, the Board remanded the veteran's claim for further
development to include obtaining medical treatment records and VA
examinations.

FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been fully
developed for purposes of adjudication.

2. The veteran's service-connected psychiatric disability is
manifested by near-continuous depression affecting the ability to
function effectively, anxiety unprovoked irritability, difficulty
in adapting to stressful circumstances, and lack of interest in
involvement in social activities.

3. Service connection is in effect for anxiety reaction with a 70
percent evaluation, and chronic obstructive pulmonary disease
(COPD) with a 30 percent evaluation. The veteran has no other
adjudicated service-connected disabilities.

4. The veteran has work experience as a custodian. His last known
employment was in 1978.

5. The veteran's service-connected disabilities are of sufficient
severity as to prevent him from engaging in any form of
substantially gainful employment.

- 3 - 

CONCLUSIONS OF LAW

1. The criteria for a 70 percent evaluation for service-connected
psychiatric condition, manifested by major depression and anxiety,
have been met; the criteria for an evaluation in excess of 70
percent have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.132, Diagnostic Code 9400 (1987); 38 C.F.R. 4.132,
Diagnostic Code 9400 (effective February 3, 1988); 38 C.F.R. 4.130,
Diagnostic Code 9400 (effective November 7, 1996).

2. The criteria to warrant entitlement to a total disability
evaluation due to individual unemployability have been met. 38
U.S.C.A. 501, 5107 (West 1991); 38 C.F.R. 4.16 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   Factual Background

In August 1947, the RO granted service connection for
psychoneurosis with a noncompensable evaluation, effective from
August 6, 1947. By decision in September 198 1, the Board found
that a 10 percent evaluation for service-connected psychoneurosis
was warranted. This evaluation was implemented by the RO by rating
decision in April 1981, with an effective date of September 26,
1979. In January 1986, the Board denied a claim for an evaluation
in excess of 10 percent for service-connected anxiety reaction. In
June 1987, the veteran requested that his condition be re-
evaluated.

By letter dated in July 1988, the veteran's VA treating
psychiatrist stated the veteran's current diagnosis was major
depression and generalized anxiety disorder. The veteran had been
treated as an outpatient since 1984 for chronic dysphoria,

4 -

depression, anxiety, and agitation. The physician stated that the
veteran had been totally disabled from working since 1978.

A VA examination was conducted in June 1989, and the examiner noted
review of the veteran's claims file. The examiner noted a diagnosis
of cardiovascular disease, as well as psychoneurosis. The veteran
reported that he retired from employment as a custodian in 1978 due
to difficulty with depression, emotional withdrawal, heart
palpation, and difficulty sleeping. The veteran stated that he
lived with his son and devoted himself to projects around the house
to keep busy. He noted that he had several friends and maintained
a good relationship with his son. The examiner noted that the
veteran developed psychiatric problems including depression,
anxiety, and difficulty in functioning under stress during service
and had been hospitalized at least once for depression. Diagnoses
of dysthymia, atypical anxiety disorder, and psychological factors
affecting physical condition were noted. The examiner stated that
the veteran had not worked since retiring in 1978, and appeared
unlikely to attempt to resume working. The examiner reported that
the veteran's chronic emotional symptoms would interfere
considerably with the veteran's capacity to work, but the veteran
could probably function at a 50 percent capacity.

A VA examination was conducted in October 1989, the examiner noted
review of the June 1989 examination report, but the veteran's file
was not available. The veteran reported feelings of depression,
irritability, headaches, and worries about health. He stated that
since his retirement in 1978, he had experienced heart problems and
arthritis, as well as psychiatric problems. The veteran noted that
he was taking medication for his psychiatric condition, which
allowed him to sleep better and feel less irritable. The examiner
noted current subjective symptoms of dysphoric mood, anxious
feelings, worries about health, feelings of hopelessness, and lack
of interest in involvement in social and recreational activities.
On mental status examination, the veteran s mood was moderately
depressed and affect was appropriate. The veteran denied delusions,
hallucinations, and suicidal or homicidal ideation. The examiner
reported normal intelligence, and abstract thinking and good
memory. Diagnosis of manic depression, recurrent without psychotic
feature

- 5 - 

was reported. The examiner stated that the veteran suffered from
dysphoric mood, diminished desire for involvement in social
situations, poor sleep. The veteran did not see himself as able to
function in a structured work environment, but kept himself active
with projects at home. The examiner stated that the veteran was not
able to be employable at that time, due to his major depression and
psychological factor affecting his physical condition.

By rating decision in December 1989, the RO granted an increased
evaluation of 30 percent for service-connected anxiety reaction,
effective from February 3, 1989. The effective date was amended to
February 3, 1988, by rating decision in February 1990. The RO
stated that applying the new criteria warranted an increase
effective the date of the change in the regulations.

In his VA Form 9, substantive appeal, received in March 1993, the
veteran stated that he suffered from nervousness, headaches,
rheumatism/rheumatoid arthritis in the elbows, shoulders, and
knees, and that these disability prevented him from obtaining
gainful employment.

A VA psychiatric examination was conducted in August 1993, and the
examiner noted that no records were available for review. The
veteran reported that he had not worked since 1978, when he retired
due to chronic depression. The veteran reported feelings of
excessive sadness and anxiety, particularly when around people. He
stated that his current medication prevented previous sleeping
difficulties. The veteran noted that he lived with his two sons and
spent his time "puttering around the house." He stated that he
currently had very few friends and no relationships with members of
the opposite sex. The veteran reported that he could not get a job
because of depression and fear of other people. The examiner noted
slightly blunted affect, but logical, coherent and goal-directed
thought processes. A diagnosis of major depression was reported.
The examiner stated that the issue of whether the veteran could
work was a moot point, as the veteran had been retired for 15
years. The veteran was capable of functioning and performing minor
repairs around the house, but his difficulty relating to people
would cause some impairment in his capacity to handle a job.

6 - 

In July 1996, the Board remanded the veteran's claim for further
development to include obtaining medical treatment records and VA
examinations. By letter in August 1996, the RO requested that the
veteran submit or identify complete VA and non-VA outpatient
clinical records dated since August 1993.

A VA examination for mental disorders was conducted in December
1996. The veteran reported that he was currently being treated at
the VA medical center for depression and headaches. He stated that
he retired from employment in 1978 and had not worked since that
time. The Minnesota Multiphasic Personality Inventory (MMPI) II was
conducted and showed a moderately severe level of psychiatric
disturbance. The veteran complained of feelings of depression,
irritability, and headaches. Mental status examination showed
depressed mood and appropriate affect with no formal thought
disorder. The examiner provided diagnoses of recurrent major
depressive disorder with anxiety features and psychological factors
affecting physical condition (headache, chest pain, etc.). A global
assessment of functioning (GAF) rating of 60 was provided. Although
on medication for his psychiatric condition, the veteran continued
to experience anxiety, irritability, and depression. The examiner
stated that the veteran's symptoms were severe to the point that
the veteran was not currently able to work. The examiner concluded
that the veteran's major depressive disorder and anxiety interfered
with the veteran's ability to continue his employment and to have
any gainful employment.

A VA pulmonary function test (PFT) was conducted in December 1996.
Forced expiratory volume in one second (FEV-1) was 88 percent of
predicted, ratio of FEV-1 to forced vital capacity (FEV-1/FVC) was
77 percent; and diffusion capacity of the lung for carbon monoxide
by the single breath method (DLCO (SB)) was 66 percent of
predicted.

A VA fee basis psychiatric examination was conducted in November
1998 and the examiner noted review of the veteran's medical
records. The veteran reported depression characterized by crying
spells, sad feelings, and decreased sexual drive.

- 7 -

He stated that his depression became worse when he did not keep
himself busy. The veteran indicated that he lived with his
granddaughter and son. He reported that he retired in 1979 and had
been unable to obtain employment since that time. Mental status
examination showed dysphoric mood and appropriate affect and fair
insight and judgment. A diagnosis of depressive disorder, not
otherwise specified, with anxious features and a GAF of 71 was
reported. The examiner stated that the veteran was capable of
performing activities of daily living and would be able to perform
simple and repetitive tasks within a workplace situation and would
get along with peers and supervisors. The examiner concluded that,
on a psychiatric basis, the veteran had no impediment to returning
to a simple job at work.

On a general medical VA fee basis examination in November 1998, the
physician found that the veteran would have limitation in regard to
his capability of performing work duties, specifically due to his
arthralgia with diminished range of motion of the lumbar spine,
cervical spine, and right shoulder and his mitral valve prolapse
with tachycardia and chest pain.

A third VA fee basis examination for his respiratory condition was
also performed in November 1998. No findings of cor pulmonale,
right ventricular hypertrophy, pulmonary hypertension, acute
respiratory failure or outpatient oxygen therapy were noted. The
veteran's PFT was normal with FEV-1/FVC of 74 percent.

II.   Analysis

Increased Evaluation for Anxiety Reaction

In general, an allegation of increased disability is sufficient to
establish a well-grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). In the instant
case, there is no indication that there are additional records,
which have not been obtained and which would be pertinent to the
present claims. Thus, no further development is required in order
to comply with VA's duty to assist mandated by 38 U.S.C.A. 5107(a).

8 - 

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1998). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1998). In
determining the disability evaluation, the VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schaftath v. Derwinski, 1 Vet. App. 589, 595 (1991). Governing
regulations include 38 C.F.R.  4.1, 4.2, which require the
evaluation of the complete medical history of the veteran's
condition.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55, 58 (1994). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise the lower rating will be
assigned. 38 C.F.R. 4.7 (1998). All benefit of the doubt will be
resolved in the veteran's favor. 38 C.F.R. 4.3 (1998).

The Board notes that effective February 3, 1988, during the
pendency of this appeal, the VA's Schedule for Rating Disabilities
(Schedule), 38 C.F.R. Part 4, was amended with regard to rating
psychiatric disabilities. 53 Fed. Reg. 21, 23 (Jan. 1988) (codified
at 38 C.F.R. 4.132). Effective November 7, 1996, the Schedule was,
again, amended with regard to rating psychiatric disabilities. 61
Fed. Reg. 52695 (Oct. 1996) (codified at 38 C.F.R. 4.130). Because
the veteran's claim was filed before the regulatory changes
occurred, he is entitled to application of the version most
favorable to him. See Karnas v. Derwinski, 1 Vet. App. 308, 311
(1991). In the instant case, the RO provided the veteran notice of
the revised regulations in the March 1993 statement of the case and
the April 1999 supplemental statement of the case. Thus, the Board
finds that it may

9 -

proceed with a decision on the merits of the veteran's claim, with
consideration of the original and revised regulations, without
prejudice to the veteran. See Bernard v Brown, 4 Vet. App. 384,393-
394(1993).

Under the pre-February 1988 Schedule the following evaluations are
provided for: 

10 percent for less than the criteria for a 30 percent evaluation,
with emotional tension or other evidence of anxiety productive of
moderate social and industrial impairment; 

30 percent for definite impairment in the ability to establish or
maintain effective and wholesome relationships with people;
psychoneurotic symptoms result in such reduction in initiative,
flexibility, efficiency and reliability levels as to produce
considerable industrial impairment; 

50 percent when the ability to establish and maintain effective or
favorable relationships with people is substantially impaired; by
reason of psychoneurotic symptoms the reliability, flexibility and
efficiency levels are so reduced as to result in severe industrial
impairment; 

70 percent when the ability to establish and maintain effective or
favorable relationships with people is seriously impaired; the
psychoneurotic symptoms are of such severity and persistence that
there is pronounced impairment in the ability to obtain or retain
employment; 

100 percent if the attitudes of all contacts except the most
intimate are so adversely affected as to result in virtual
isolation in the community, totally incapacitating psychoneurotic
symptoms bordering on gross repudiation of reality with disturbed
thought or behavioral processes associated with almost all daily
activities such as fantasy, confusion, panic and explosions of
aggressive energy resulting in profound retreat from mature
behavior; demonstrably unable to obtain or retain employment. 38
C.F.R. 4.132, Diagnostic Code 9400 (1987).

Under the pre-November 1996 Schedule the following evaluations are
provided for: 
10 percent for less than the criteria for the 30 percent
evaluation, with emotional tension or other evidence of anxiety
productive of mild social and industrial impairment

10- 

30 percent for definite impairment in the ability to establish or
maintain effective and wholesome relationships with people and
psychoneurotic symptoms resulting in such reduction in initiative,
flexibility, efficiency and reliability levels as to produce
definite industrial impairment; 2 

50 percent when the ability to establish or maintain effective or
favorable relationship with people is considerably impaired, and
reliability, flexibility, and efficiency levels are so reduced as
to result in considerable industrial impairment as a result of
psychoneurotic symptoms; 

70 percent when the ability to establish and maintain effective or
favorable relationships with people is severely impaired, and the
psychoneurotic symptoms are of such severity and persistence that
there is severe impairment in the ability to obtain or retain
employment; 

100 percent when the attitudes of all contacts except the most
intimate are so adversely affected as to result in virtual
isolation in the community; totally incapacitating psychoneurotic
symptoms bordering on gross repudiation of reality with disturbed
thought or behavioral processes associated with almost all daily
activities, such as fantasy, confusion, panic, and explosions of
aggressive energy resulting profound retreat from mature behavior;
and the veteran is

2 The United States Court of Appeals for Veterans Claims (known as
the United Stated Court of Veterans Appeals prior to March 11,
1999) (hereinafter, "the Court") has stated the word "definite", as
used in the old schedular criteria for a 30 percent evaluation, is
a qualitative term rather than a quantitative term. Hood v. Brown,
4 Vet. App. 301, 303 (1993). However, the degree of impairment,
which would lead to an award at the 30 percent level, can be
quantified. Cox v. Brown, 6 Vet. App. 459, 461 (1994). In a
precedent opinion, dated November 9, 1993, the VA General Counsel
concluded that "definite" is to be construed as "distinct,
unambiguous, and moderately large in degree." "Definite" represents
a degree of social and industrial inadaptability that is "more than
moderate but less than rather large." O.G.C. Prec. 9-93 (Nov. 9,
1993). VA, including the Board, is bound by this interpretation of
the term "definite." 38 U.S.C.A. 7104(c) (West 1991); 38 C.F.R.
3.101 (1998). Words such as "mild", "considerable" and "severe"
were not defined in the VA Schedule for Rating Disabilities. Rather
than applying a mechanical formula, the Board must evaluate all of
the evidence to the end that its decisions are "equitable and
just". 38 C.F.R. 4.6 (1998).

demonstrably unable to obtain or retain employment. 38 C.F.R.
4.132, Diagnostic Code 9400 (effective February 3, 1988).'

The current Schedule provides for the following evaluations: 

10 percent for occupational and social impairment due to mild or
transient symptoms, which decrease work efficiency and ability to
perform occupational tasks only during periods of significant
stress, or; symptoms controlled by continuous medication; 

30 percent of occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal) due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, mild memory loss (such as forgetting names, directions,
recent events); 

50 percent for occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory;
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; and difficulty in establishing and maintaining
effective work and social relationships; 

70 percent for occupational and social impairment, with
deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or mood, due to such symptoms as: suicidal
ideation; obsessional rituals; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or depression
affecting the ability to function independently, appropriately and
effectively; impaired impulse control (such as unprovoked
irritability with

3 The United States Court of Appeals for Veterans Claims (known as
the United Stated Court of Veterans Appeals prior to March 11,
1999) (hereinafter, "the Court") has held that the criteria in
Diagnostic Code 9400 for a 100 percent evaluation are each
independent bases for granting a 100 percent evaluation. See
Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7
Vet. App. 95, 97 (1994). 

- 12 -

periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a work-like setting ); inability
to establish and maintain effective relationships; 100 percent for
total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name. 38
C.F.R. 4.130, Diagnostic Code 9400 (effective November 6, 1996).

The Board notes that the increased evaluation to 30 percent,
effective February 3, 1988, was created due solely to liberalizing
regulations effective that date and not to any increase in
symptomatology shown by medical evidence of record at that time. In
fact, the Board notes that the record contains no relevant medical
evidence for the period from the time of the last denial of an
increased evaluation by the Board in January 1986 until July 1988.
The veteran's instant claim was filed in June 1987.

The numerous VA examinations of record show repeated findings of
depressed mood, anxiety and irritability. The veteran has lived
with members of his family for some time and reports a good
relationship with them. In June 1989, the veteran stated that he
had several friends, but by August 1993, the veteran stated that he
had very few friends and reported a fear of other people. The
veteran further reported that his symptoms become worse when he was
not busy, and he worked on many home projects to prevent this.
Under the current Schedule, the veteran has demonstrated both
disturbances of motivation and mood and difficulty in establishing
and maintaining effective work and social relationships. The
veteran retired from employment in 1978 and has not worked since
that time.

The record contains six medical opinions, submitted by four
physicians, as to the veteran's ability to obtain and maintain
employment. The veteran's treating physician stated in July 1988
that the veteran was totally disabled from working

- 13 -

since 1978. The VA examiner in June 1989 found that the veteran's
condition would interfere considerably with the veteran's capacity
to work, but the veteran could function at a 50 percent capacity.
The VA examiner in October 1989 found that the veteran was not
employable at that time, due to his psychiatric condition. The VA
examiner in August 1993 found that the veteran's difficulty
relating to people would cause some impairment in the veteran's
capacity to handle a job. The VA examiner in December 1996
indicated that the veteran was not currently able to work. Finally,
the physician in November 1998 found that there was no impediment
to the veteran's returning to a simple job.

Under the current schedule, the Board finds that the veteran's
symptomatology most closely approximates a 70 percent evaluation.
Although the most recent examination in November 1998 found "no
impediment" to work, the Board finds that the veteran suffers a
deficiency in his ability to establish or maintain employment. The
remainder of the VA opinions noted, at the very least, some
impairment of the veteran's ability to be employed. It appears from
the records, that the veteran spends most of his time performing
tasks at home. He reported no social contacts, beyond a good
relationship with his children and attendance at church. In
addition, the record shows depressed mood on all examinations. The
veteran has also repeatedly reported unprovoked irritability. There
is no evidence of any impairment of thought processes, delusions,
hallucinations, grossly inappropriate behavior, suicidal or
homicidal ideation, inability to perform activities of daily
living, disorientation, or memory loss, as necessary for an
evaluation of 100 percent under the current Schedule.

The Board further finds that the evidence of record preponderates
against an evaluation in excess of 70 percent under either the pre-
November 1996 or the pre-February 1988 Schedules. The record shows
severe impairment of social and work abilities warranted a 70
percent evaluation under the pre-November 1996 Schedule. No
psychoneurotic symptoms bordering on gross repudiation, thought or
behavioral disturbances, or profound retreat from mature behavior
were reported, as required under both Schedules for a I 00 percent
evaluation.

- 14 - 

Total Disability Evaluation due to Individual Unemployability
(TDIU)

Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the veteran is unable
to secure or follow a substantially gainful occupation as a result
of service-connected disabilities, provided that if there is only
one such disability, such disability shall be ratable as 50 percent
or more and if there are two or more disabilities, there shall be
at least one disability ratable at 40 percent or more and
sufficient additional disability to bring the combined rating to 70
percent or more. 38 C.F.R. 4.16(a).

In the instant case, the veteran has two service-connected
disabilities: anxiety reaction with a 70 percent; and COPD, due to
asbestos exposure, with a 30 percent evaluation.

The evaluation of the veteran's anxiety reaction is discussed
above. Service connection for COPD due to asbestos exposure was
granted by rating decision in January 1999 with an evaluation of 30
percent. An increase to a 60 percent evaluation for COPD is
warranted for FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40
to 55 percent; or DLCO (SB) of 40 to 55 percent predicted; or
maximum oxygen consumption of 1545 to 20 ml/kg/min (with
cardiorespiratory limit). A 100 percent evaluation is warranted for
FEV-1 of less than 40 percent of predicted; FEV- I /FVC less than
40 percent; DLCO (SB) less than 40 percent predicted; maximum
exercise capacity less than 15 ml/kg/min oxygen consumption (with
cardiac or respiratory limitation); cor pulmonale; right
ventricular hypertrophy; pulmonary hypertension; episodes(s) of
acute respiratory failure; or requiring outpatient oxygen therapy.
38 C.F.R. 4.97, Diagnostic Code 6604 (1998). The record contains no
medical evidence of cor pulmonale, right ventricular hypertrophy,
pulmonary hypertension, acute respiratory failure, or outpatient
oxygen therapy. The PFTs in December 1996 and November 1998 both
showed values considerably greater than the upper limits for an
evaluation in excess of 30 percent for COPD under the Schedule.

15 -

The veteran has one disability ratable at 40 percent or more
(anxiety reaction - 70 percent) and additional disability (COPD -
30 percent), which creates a combined evaluation of 80 percent. See
38 C.F.R. 4.25 (1998). Therefore, the veteran meets the percentage
criteria tender 38 C.F.R. 4.16(a).

In evaluating a veteran's employability, consideration may be given
to his level of education, special training, and previous work
experience in arriving at a conclusion, but not to his age or
impairment caused by nonservice-connected disabilities. 38 C.F.R.
3.341, 4.16, 4.19 (1998). The Board may not consider any disability
stemming from nonservice-connected disability in determining
whether the veteran is able to secure or follow a substantially
gainful occupation. The question to be addressed is whether the
veteran was capable of performing the physical and mental acts
required by employment and not whether he was, in fact, employed.
See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).

In evaluating whether the veteran's service-connected disabilities
preclude substantially gainful employment, the Board notes that the
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines
substantially gainful employment as that which is ordinarily
followed by the non-disabled to earn a livelihood, with earnings
common to the particular occupation in the community where the
veteran resides. This suggests a living wage. Ferraro v. Derwinski,
1 Vet. App. 326, 332 (1991). The ability to work sporadically or
obtain marginal employment is not substantially gainful employment.
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

As noted in the discussion of the evaluation of the veteran's
evaluation for service-connected anxiety reaction, the record
contains several opinions as to the veteran's ability to secure or
follow substantially gainful employment. The veteran stated that he
retired from work in 1978 due to psychiatric problems, heart
problems, arthritis, and fear of people. His treating physician
confirmed in July 1988 that the veteran was totally disabled from
working since 1978. The VA examinations in June 1989 and December
1996 confirmed this finding. The Board notes that both of these
examinations were performed by the same physician, F.K., M.D.

- 16 -

The Board further notes that both the June 1989 examination and the
August 1993 examination, which concluded that the veteran
maintained some capacity to work, also were performed by the same
physician, A.B.P., M.D. Although the examiner in October 1989 did
not review the veteran's medical records, the earlier June 1989
opinion and history were available to the examiner. The Board notes
that two of the physicians who found that the veteran maintained
some capacity to work, specifically noted review of the veteran's
claims file and medical records (June 1989 and November 1998). The
Board finds that the evidence of record is at least in equipoise as
to the issue of whether the veteran is able to secure or follow
substantially gainful employment. The Board finds that the opinion
of the veteran's treating physician as. supported by the opinion of
Dr. F.K. on two separate occasions is not outweighed by the
contrary evidence. In addition, Dr. A.B.P. in June 1989 noted that
the veteran maintained only a 50 percent capacity to work, which
does not suggest a living wage. See Ferraro, 1 Vet. App. at 332.
Therefore, a total disability evaluation due to individual
unemployability is warranted.

ORDER

Entitlement to an evaluation of 70 percent for service-connected
anxiety reaction is granted.

Entitlement to a total disability evaluation due to individual
unemployability is granted.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 17 -


